Citation Nr: 1607999	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-24 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a special home adaptation grant.
 
2.  Entitlement to an automobile allowance or specially adapted equipment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from September 1948 to September 1949.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2015, the Veteran and his daughter testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran seeks a certificate of eligibility for assistance in acquiring specially adapted housing and adaptive equipment/automobile adaptive equipment.  He maintains that he is unable to walk and must use a wheelchair to get around due to his service-connected disabilities.   The Veteran is service-connected for recurrent seizures, rated 40 percent; moderate left lower extremity paresis, rated as 40 percent; loss of vision in the right eye, rated 30 percent; post traumatic headaches associated with mild disequilibrium, rated 30 percent; moderate left upper extremity paresis, rated 20 percent; and residuals of a traumatic brain injury, rated 10 percent.   His combined service-connected disability rating is 90 percent.  The Veteran is also in receipt of a total disability evaluation based upon individual unemployability (TDIU) and special monthly compensation under 38 U.S.C.A. § 1114(k) (West 2014) and 38 C.F.R. § 3.350(i) (2015) on account of loss of one eye having only light perception.  

Under 38 U.S.C.A. § 3902, VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment.  A Veteran is considered an "eligible person" if he is entitled to compensation for any of the disabilities described below, and if such disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service: (i) The loss or permanent loss of use of one or both feet; or (ii) The loss or permanent loss of use of one or both hands; or (iii) The permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 U.S.C.A. § 3901(1)(A) (West 2014); 38 C.F.R. § 3.808(b) (2015). 

A certification of eligibility for financial assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss, or loss of use, of both upper extremities such as to preclude use of the arms at or above the elbows or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809 (2015).

A certificate of eligibility for financial assistance in acquiring a special home adaptation grant may be issued to a veteran who is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101; and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809(a) (2015).

The term preclude locomotion means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2015).

The term loss of use of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 (2015).

Examples which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  38 C.F.R. §§ 3.350(a)(2), 4.63(2015).

The relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  In accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  Tucker v. West, 11 Vet. App. 369 (1999).  

Although the Veteran was provided several recent VA examinations, additional development is needed in order to ascertain whether the Veteran has permanent loss of use of one or both feet, hands, or lower extremities or has functional impairment affecting balance or propulsion so as to preclude locomotion without assistive devices, and the extent of his visual impairment for purposes of determining entitlement to the benefits sought on appeal.  Moreover, in light of the Veteran's statements that he cannot walk and is confined to a wheelchair, a medical opinion is necessary to assess whether such claimed functional impairments are due to service-connected disability to the exclusion of all other disability.  Therefore, the Board finds that a new examination and opinion is necessary in order to fairly decide the merits of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for an appropriate VA examination to determine whether he is entitled to a certificate of eligibility for assistance in acquiring specially adapted housing or entitled to automobile and adaptive equipment or adaptive equipment only.  The examiner must be advised of the Veteran's service-connnected disabilities.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide the following information:  

(a) Opine whether it is at least as likely as not (a 50 percent or greater probability) that Veteran's service-connected disabilities have resulted in (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes (i.e., central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye); or (4) ankylosis of one or both knees or one or both hips. 

(b) Opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities have resulted in (1) loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus anatomical loss or loss of use of one lower extremity; (3) loss or loss of use of one lower extremity together with residuals of organic disease or injury, or the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) blindness in both eyes with 5/200 visual acuity or less; or (6) the anatomical loss or loss of use of both hands. 

(c) Opine whether the Veteran's symptomatology referable to his feet or hands causes what amounts to loss of use of those extremities, such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The examiner must determine that on the basis of the actual remaining function, whether the acts of grasping, manipulation, in the case of the hand, or balance or propulsion, in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Also, extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more will constitute loss of hand or foot involved.  In addition, considered as loss of use of foot is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve.

(d) To the extent possible, the examiner should identify and distinguish symptoms and impairment attributable to the Veteran's service-connected disabilities from those attributable to nonservice-connected disabilities.   If the examiner cannot differentiate the effects of the disabilities, then all should be attributed to the service-connected disabilities.

2.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

